Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Lebleon et al (UG PG Pub No. 2015/0369187) teaches 
A method for determining a drift in the static fuel flow rate of a piezoelectric injector of a motor vehicle combustion engine, said injector comprising an electrohydraulic valve of the servo valve type designed to cause the injector to open or to close, said method comprising the following steps, executed by a control unit when the injector is open and the electrohydraulic valve is closed: 
However the prior art of record fails to show or adequately teach
acquiring at least two pressure values Pi and P2, measured by a pressure sensor in a supply chamber of the injector at least two respectively associated different instants ti and t2; 

c) calculating a measured static flow rate Qmes of which the value is equal to the gradient of pressure with respect to time dP multiplied by a first determined value Vsys corresponding to the total volume of the fuel pressurized and divided by a second determined value K corresponding to the elastic modulus of the fuel; and 
d) determining a value representative of the drift in the static flow rate Qratio, which value is proportional to the ratio of the measured static flow rate Qmes to a third determined value Qnominai corresponding to the nominal flow rate of the injector within the range of pressure values of the gradient of pressure with respect to time dP, and storing, in a memory of the control unit, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747